Citation Nr: 1216768	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  11-21 040A	)	DATE
	)
	)


THE ISSUE

Whether a September 27, 2005, Board decision which denied an initial, compensable disability rating for service-connected bilateral pes planus should be revised or reversed on the basis of clear and unmistakable error.  

(The claims of entitlement to an effective date earlier than March 7, 2008, for the grant of a 30 percent disability rating for service-connected bilateral pes planus and entitlement to a disability rating higher than 30 percent for service-connected bilateral pes planus are addressed in a separate decision.)  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel 


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1989 to June 2011.  

2.  The Veteran has alleged a failure to give due process as the basis of his claim for clear and unmistakable error, which is insufficient to satisfy the requirements of clear and unmistakable error.  


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and unmistakable error must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Nonspecific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404(b) (2011).

As noted above in italics, a failure to give due process is insufficient to satisfy an allegation of clear and unmistakable error under the provisions of 38 C.F.R. § 20.1404(b).  Because the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404(b) (2011), the motion is dismissed without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to appeal an issue to the Court must first obtain a final BVA decision on that issue.").  This dismissal under 38 C.F.R. § 20.1404(b) (2011) is not a final decision of the Board.  38 C.F.R. § 20.1409(b) (2011).  This dismissal removes the moving party's motion from the Board's docket, but the moving party may refile the motion at a later date if he wishes.

